Citation Nr: 0946563	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right wrist 
condition.  

2.  Entitlement to an initial compensable rating for right 
ankle condition status post Achilles tendon repair.  

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension with mild left ventricular hypertrophy.  

4.  Entitlement to an initial compensable rating for 
intermittent temporomandibular joint dysfunction (TMJ), to 
include as extra-schedular.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 to 
August 2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision, in 
which the RO, in pertinent part, denied the Veteran's claim 
for service connection for right wrist condition, granted 
service connection for hypertension with mild left 
ventricular hypertrophy (hypertension) and evaluated it as 10 
percent disabling, and granted service connection for right 
ankle condition status post Achilles tendon repair (right 
ankle disability) evaluated as noncompensably disabling.  All 
awards were effective from September 1, 2004.  The Veteran 
perfected an appeal of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In a May 2005 rating decision, the RO granted service 
connection for TMJ and assigned a noncompensable evaluation 
from September 1, 2004.  The Veteran perfected an appeal 
seeking a higher initial rating.  Id.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.

The Veteran's claims were previously before the Board and 
were remanded in October 2007 for further development.  
Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for right 
ankle condition status post Achilles tendon repair, 
hypertension with mild left ventricular hypertrophy, and TMJ, 
the Board has characterized the issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The issue of entitlement to an initial compensable rating for 
intermittent temporomandibular joint dysfunction (TMJ), to 
include as extra-schedular is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's right 
wrist condition is causally related to his military service.

2.  The Veteran's right ankle condition status post Achilles 
tendon repair results in no decreased range of motion.  

3.  The Veteran's diastolic pressure has never been 110 or 
more, and his systolic pressure has never been 200 or more.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a right wrist 
condition are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


2.  The criteria for a compensable rating for right ankle 
condition status post Achilles tendon repair have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 5024, 5271 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

A January 2005 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes a March 2006 letter provided 
notice as to how disability ratings and effective dates are 
assigned, and the type of evidence that impacts these types 
of determinations, consistent with Dingess v. Nicholson, 19 
Vet. App. 473.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and reports of 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements and testimony 
provided by the Veteran.  In addition, written statements 
submitted by his spouse and supervisors were considered.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  

II.  Pertinent Laws and Regulations

A.  Service Connection Claim

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101.  Under DC 7101 for 
hypertension, a 10 percent rating is warranted when the 
disability is manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a 60 percent rating requires diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.104, DC 7101.

The Veteran's right ankle condition has been rated as 
noncompensable under DC 5024.  DC 5024 provides that 
tenosynovitis is to be rated on limitation of motion of the 
affected part as degenerative arthritis.  Diagnostic Code 
5271 provides ratings based on limitation of extension of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; and marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. § 
4.71a.

III.  Analysis

A.  Right Wrist Condition

A May 2004 service treatment record shows that the Veteran 
sustained a strained right wrist while playing basketball.  
His right wrist was slightly tender upon examination.  There 
was full range of motion, no redness, and no effusion.  

A private treatment record dated in April 2005 shows that the 
Veteran was pre-operatively diagnosed with right wrist pain 
and post-operatively diagnosed with arthritis, of the right 
wrist.  A right wrist arthroscopy with debriment was 
performed.  

At the June 2006 hearing, the Veteran testified that he has 
lost strength and flexibility in his right wrist.  He 
testified that there a lot of things he can no longer do due 
to his condition.  The Veteran testified that he cannot work 
by himself because a big part of his job is repairs.  He 
stated that he cannot tighten a bolt or nut because he does 
not have grip strength.  In addition, the Veteran testified 
that from time to time his hand will actually lock around a 
screwdriver.  
An August 2007 private treatment record shows that the 
Veteran was diagnosed with right medial epicondylitis and 
ulnar neuritis.  The Veteran reported symptoms of pain with 
use, at rest, and at night in the lateral and medial elbow 
area, decreased strength for gripping activities, and 
decreased wrist range of motion.  

The Veteran was afforded a VA examination in November 2008.  
The Veteran stated that he sustained a hypertension injury to 
his right wrist in 2004 while playing basketball while on 
active duty.  The Veteran stated that his wrist was evaluated 
at that time and he was assessed as having a wrist sprain.  
He reported having to have wrist arthroscopy for cartilage 
and ligametous injuries.  The Veteran complained of decreased 
range of motion and stiffness associated with weakness in his 
grip.  The Veteran reported monthly flare-ups which were 
somewhat alleviated by rest, ice, and the use of ibuprofen.  
He reported having undergone physical therapy and injection 
therapy.  

Examination of the right wrist revealed surgical scars that 
were well healed on the dorsal aspect of the wrist.  There 
was mild tenderness to palpation of the radiocarpal joint.  
X-rays showed no degenerative changes in the wrist.  There 
was widening of the scapholunate interval consistent with 
previous scapholunate ligament rupture.  The examiner 
assessed the Veteran as having a right wrist sprain with 
scapholunate ligament tear and early degenerative arthritis.  
The examiner opined that there was decreased grip strength, 
limitations in motion, and chronic instability associated 
with the scapholunate tear.  It was the examiner's opinion 
that the scapholunate tear was more likely than not caused 
during his injury which was sustained while on active duty.  
The natural course of a scapholunate tear would lead to 
arthritis at the radiocarpal joint consistent with a slack 
wrist.  

As discussed above, in order to prevail on the issue of 
direct service connection there must be: (1) medical evidence 
of a current disability; (2) medical evidence, or in some 
cases lay evidence, of in-service occurrence or aggravation 
of a disease or injury; (3) and, medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case there is medical evidence of a current 
disability.  The November 2008 VA examiner diagnosed the 
Veteran with a right wrist sprain.  There is medical evidence 
of an in-service injury.  The May 2004 service treatment 
record shows a right wrist injury.  Finally there is medical 
evidence of a nexus between an in-service injury and the 
current disability as the November 2008 examiner opined that 
scapholunate tear was more likely than not caused during his 
injury which was sustained while on active duty.  Thus, all 
three elements of Hickson have been satisfied and service 
connection for a right wrist condition is warranted.  

B.  Right ankle condition

At a February 2005 VA examination, there was a surgical scar 
near the Achilles tendon.  The tendon was tight but not 
tender.  Contraction was satisfactory. Tiptoeing was possible 
and ankle motion was full.  Power was satisfactory.  The 
calcanei on both sides were normal without any deformity or 
tenderness.  

At the June 2006 hearing, the Veteran testified that when he 
bends his ankle up, there is a lot of strain on the back of 
his leg.  He testified that if he sits too long it tightens 
up and that when he first gets up, he cannot really walk.  

The Veteran was afforded another VA examination in November 
2008 to evaluate his right ankle condition.  The Veteran 
reported the use of an occasional ankle splint, however, not 
on a daily basis.  He admitted to pain, weakness, stiffness, 
swelling, instability, and locking.  The Veteran stated he 
has undergone physical therapy and injection therapy.  He 
stated that he has monthly flare-ups.  The Veteran rated the 
pain during flare-ups as an eight on a scale from one to ten.  
He reported right Achilles tendon repair surgery.  The 
Veteran denied any dislocations or recurrent subluxations.  
He stated that he has some severe limitations with some daily 
activities.  The Veteran denied any hospitalizations in the 
last twelve months.  

Upon examination of the right ankle, the skin was intact.  
There was surgical repair to the Achilles tendon with a well-
healed and nontender scar.  There was some tenderness to 
palpation over the posterior fat pad near the insertion of 
the Achilles tendon.  There was no heal pain.  Ankle motion 
was nonrestrictive and measured to 20 degrees dorsiflexion, 
45 degrees of plantar flexion, 30 degrees inversion, and 20 
degrees eversion.  There was no pain over the malleoli and 
there was no evidence of tendon subluxations.  The gait was 
non-antalgic and toes rise was intact.  X-rays showed a 
normal appearing right ankle joint with maintenance of joint 
space and ankle mortis.  There was some increased fluid near 
the insertion site of the Achilles tendon.  

Repetitive motion testing per DeLuca criteria three times at 
the right ankle revealed no additional limitations to motion 
due to pain, weakness, fatigue, or lack of endurance.  The 
examiner opined that the Veteran's current right ankle 
disability was causing mild functional impairment, primarily 
due to pain but that no strength or range of motion deficits 
were noted.  

The Veteran's right ankle condition is currently rated under 
hyphenated Diagnostic Code (DC) 5299-5024, and is thus rated 
by analogy under the criteria for tenosynovitis.  See 38 
C.F.R. §§ 4.20, 4.27.  The Veteran is therefore rated on 
limitation of motion of the affected part.  See §38 C.F.R. § 
4.71a, DC 5024.  Diagnostic Code 5271 provides ratings based 
on limitation of extension of the ankle.  

Under DC 5271, in order to warrant a compensable rating, 
moderate limitation of the motion of the ankle must be 
present.  In this case, at both the February 2005 and 
November 2008 VA examinations, the Veteran had full range of 
motion of his ankle.  The Board has also considered ratings 
under DC 5270 and 5272, however, no ankylosis was present at 
either examination, and thus, a rating under those Diagnostic 
Codes is not warranted.  

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support a compensable evaluation.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. §§ 4.45, 4.59 (2008).  Thus, the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for his right ankle condition.  

As the Board finds that the record presents no basis for an 
assignment of an initial compensable rating for the Veteran's 
right ankle condition, there is no basis for staged ratings 
of the disability pursuant to Fenderson and Hart.  Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Hypertension

Numerous service treatment records show blood pressure 
readings for the Veteran.  A December 1990 service treatment 
record showed that the Veteran had blood pressure of 130/88.  
A July 1992 service treatment record showed that the Veteran 
had blood pressure of 120/86.  A December 1999 service 
treatment record showed that the Veteran had blood pressure 
of 132/90.  A July 2000 service treatment record showed that 
the Veteran had blood pressure of 134/78.  A March 2002 
service treatment record showed that the Veteran blood 
pressure of 124/70.  A May 2002 service treatment record 
showed that the Veteran had blood pressure of 130/86.  

At a November 2005 VA examination the Veteran's blood 
pressure was recorded as 140/92.  Repeat blood pressures were 
140/90 and 140/90.  At a June 2009 VA examination the 
Veteran's blood pressure was recorded as 124/84.  Repeat 
blood pressures were 124/84 and 124/84.  The Veteran was 
diagnosed with hypertension, on medication; well controlled.  

A December 2007 private treatment record showed blood 
pressure of 120/78.  A November 2007 private treatment record 
shows that the Veteran had blood pressure of 124/80.  An 
August 2006 private treatment record showed blood pressure 
readings of 124/73, 113/78, 105/61, 107/70, 124/87, 115/71, 
and 114/79.  A May 2006 private treatment record showed blood 
pressure of 110/82.  A September 2005 private treatment 
record showed blood pressure of 118/82.  

At the June 2006 hearing, the Veteran testified that he 
checks his blood pressure daily and also has to take daily 
medication.  

After reviewing the record, the Board finds that the 
Veteran's hypertension does not more closely approximate the 
criteria for a 20 percent disability rating under DC 7101 
than those for a 10 percent disability rating.

The Veteran's hypertension is currently rated as 10 percent 
disabling under DC 7101.  In order to warrant a higher, 20 
percent evaluation, the Veteran's dystolic pressure would 
need to be predominantly 110 or more, or; systolic pressure 
predominantly over 200 or more.  The above medical evidence 
does not show that the Veteran has met the rating criteria 
for a 20 percent rating.  The Veteran's dystolic pressure has 
never been more than 110, in fact, the highest it has been 
recorded as is 92.  Additionally, the Veteran's systolic 
pressure has never approached 200, in fact, the highest it 
has been recorded as is 140.  As the Board finds that the 
record presents no basis for an assignment of more than a 10 
percent rating for hypertension, there is no basis for staged 
ratings of the disability pursuant to Fenderson and Hart.  
Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extra-schedular & Rice Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disabilities presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted. See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338- 339 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disabilities.  The Veteran himself 
has reported no periods of incapacitation as noted on the VA 
examinations.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his right 
ankle condition or hypertension.  Therefore, remand or 
referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's 
ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for right wrist condition 
is granted

Entitlement to an initial compensable rating for right ankle 
condition status post Achilles tendon repair is denied.  

Entitlement to an initial rating in excess of 10 percent for 
hypertension with mild left ventricular hypertrophy is 
denied.  




REMAND

The Veteran's TMJ has been assigned a noncompensable rating 
under DC 9905.  Under this code, a 10 percent rating is 
assigned when the inter-incisal range of motion is limited to 
between 31 and 40 mm; while a 20 percent rating is assigned 
when it is between 21 and 30 mm. A 10 percent rating may also 
be assigned when the range of lateral excursion is limited to 
between 0 and 4 mm.  The February 2005 VA examiner recorded 
the Veteran's limitation of inter-incisal range of motion as 
46mm. 

In a September 2005 statement the Veteran stated that the 
pain in his jaw was constant and required him to consume 
medication on an almost daily basis.  He stated that he has a 
constant sensation of a bubble or balloon on the right side 
of his jaw.  The Veteran reported an uneven bite and the 
inability to chew on the right side of his mouth.  He stated 
that yawning was extremely painful and often resulted in his 
jaw joint popping, clicking, or locking in an open position.  
The Veteran stated that he could not lean or even rest his 
chin on his hands to jaw pain.  Additionally, the Veteran 
clarified that when he told the February 2005 examiner that 
it "occurred for one to two days and then be absent for six 
months," he was referring to the amount of times the 
condition is severe and not simply stating when the pain was 
present, as the Veteran has stated that the condition 
produces pain and symptoms daily.  

April 2006 statements from the Veteran's spouse and 
supervisors at work show that the Veteran has had to miss 
work due to the severity of his jaw pain.  The Veteran's 
supervisor and immediate supervisors stated that in the past 
eighteen months the Veteran missed 20.5 days from work 
because of problems with the Veteran TMJ, in part.  In 
addition, his spouse reported that the pain was so bad that 
no less than one week out of every three to four months the 
pain in the Veteran's jaw was so severe that he was unable to 
sleep, talk, or move his head.  She also stated that the 
Veteran no longer was able to chew gum, or eat steak, corn on 
the cob, nuts, or hard fruit.  

The Board notes that this claim was remanded in October 2007 
for extra-scheduler consideration.  The RO in a September 
2009 Supplemental Statement of the Case stated that they had 
considered the application of 38 C.F.R. § 3.321, however, 
their reason for determining not to refer the case was 
cursory and failed to explain why the Veteran's TMJ did not 
present an unusual or exceptional disability.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 38 
C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board has determined that Veteran's 
disability picture is not adequately contemplated by the 
rating schedule and the Veteran's exceptional disability 
picture exhibits marked interference with the Veteran's 
employment.  Thus, the Board finds that this claim should be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his TMJ.  
Therefore, remand or referral of a claim for a total rating 
due to individual unemployability (TDIU) is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).



Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's higher initial 
evaluation claim for his service-connected 
TMJ to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of whether "an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the service- 
connected disabilities," is necessary and 
provide detailed reasons and bases in 
support of that decision.  38 C.F.R. 
§ 3.321(b)(1).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


